Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1. 	 Applicant’s response filed on 07 June 2022 is acknowledged. 
A new restriction/election is warranted due to the addition of many new claims and the many challenges made by the applicant to the previous statements of Official Notice. If the claims were not restricted, the examiner would be required to perform a new and different search for each of the new dependent claims and each of the dependent claims previously rejected as well known in the art, creating an extreme burden on the examiner. 
Any inconvenience to the applicant is regretted. 
	The applicant’s remaining arguments will be addressed in the next Office Action following the election of one invention and/or species.


Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 71-72 and 98-99, drawn to a monitoring system wherein the vehicle is an unmanned aerial vehicle; service truck, a remote operated vehicle or a ground-based robot.
II.	Claims 73-75, drawn to a monitoring system wherein the electronic sensor is a surface characterization device.
III.	Claims 76, drawn to a monitoring system including a programmable logic device to determine wear in the ground-engaging product and/or separation of the ground-engaging product from the earth working equipment.
IV.	Claims 77-81, drawn to a monitoring system wherein the type of ground-engaging product and corresponding earth working equipment includes a bucket, a rotating drum provided with ground- engaging wear parts, or a crusher.
V.	Claims 91-95, drawn to a monitoring system including a processor configured to receive the at least one characteristic detected by the sensor and, based at least in part on the at least one characteristic, to determine at least one of the part identification, presence, condition, usage and/or performance of the ground-engaging product.
VI.	Claims 97, drawn to a monitoring system including a position sensor located on the earth working equipment; and a processor configured to receive position information from the position sensor and calculate a protected zone based at least in part on the position information.
VII.	Claims 100-101, drawn to a monitoring system including a remote electronic device separate from the earth working equipment and wherein the remote electronic device is configured to receive the characteristic determined by the electronic sensor, retrieve information from a database, and compare the characteristic to the information.


The inventions are distinct, each from the other because of the following reasons:

3.	Inventions I-VII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the instant case, 
Subcombination I has separate utility such as monitoring the earth-working equipment using an unmanned aerial vehicle; service truck, a remote operated vehicle or a ground-based robot. 
Subcombination II also has separate utility such as surface characterization of the ground-engaging product.  
Subcombination III also has separate utility such as determining wear in the ground-engaging product and/or separation of the ground-engaging product from the earth working equipment.  
Subcombination IV also has separate utility such as using the bucket, a rotating drum provided with ground- engaging wear parts, or a crusher to scoop, crush, and/or shear earthen or other material.  
Subcombination V also has separate utility such as determining at least one of the part identification, presence, condition, usage and/or performance of the ground-engaging product based at least in part on the at least one characteristic.  
Subcombination VI also has separate utility such as calculating a protected zone based at least in part on the position information.  
Subcombination VII also has separate utility such as retrieving information from a database, and comparing the characteristic to the information.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


3. 	Upon election of invention I, the applicant is further required under 35 U.S.C. 121 to elect one of the following patentably distinct species, or one of the following groups of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
(I.A)	Wherein the vehicle is an unmanned aerial vehicle. (claims 71 and 98-99)
(I.B)	Wherein the vehicle is a service truck, a remote operated vehicle or a ground-based robot. (claim 72)

The species are independent or distinct because they are not connected in at least one of design, operation, or effect and wherein at least one invention is patentable over the other. 

4.	Inventions I.A and I.B are directed to related effect. The related inventions are distinct if (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different designs and modes of operation, as listed above. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


5. 	Upon election of species I.A, the applicant is further required under 35 U.S.C. 121 to elect one of the following patentably distinct species, or one of the following groups of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
(I.A.a)	Wherein the vehicle includes a processor that calculates a protected zone around the earth working equipment. (claim 98)
(I.A.b)	Wherein the vehicle includes a processor configured to receive position information from the position sensor and to control a flight pattern of the unmanned aerial vehicle based at least in part on the position information. (claim 99)

The species are independent or distinct because they are not connected in at least one of design, operation, or effect and wherein at least one invention is patentable over the other. 

6.	Inventions a and b may be directed to related design. The related inventions are distinct if (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different modes of operation, function, and effect, as listed above. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


7. 	Upon election of invention II, the applicant is further required under 35 U.S.C. 121 to elect one of the following patentably distinct species, or one of the following groups of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
(II.A)	Wherein the surface characterization device is an optical camera. (claim 74)
(II.B)	Wherein the surface characterization device creates a point cloud representation of at least one portion of the ground-engaging product. (claim 75)

The species are independent or distinct because they are not connected in at least one of design, operation, or effect and wherein at least one invention is patentable over the other. 

8.	Inventions II.A and II.B are directed to related effect. The related inventions are distinct if (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different design, modes of operation, and function, as listed above. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 


9. 	Upon election of invention IV, the applicant is further required under 35 U.S.C. 121 to elect one of the following patentably distinct species, or one of the following groups of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
(IV.A)	Wherein the ground-engaging product is secured to a digging edge of a bucket. (claim 77)
(IV.B)	Wherein the earth working equipment is a crusher. (claim 78-79)
(IV.C)	Wherein the earth working equipment includes a rotating drum provided with ground- engaging wear parts, and wherein the characteristic pertains to the condition of the wear parts. (claim 80)
(IV.D)	Wherein the earth working equipment includes a rotating drum with ground-engaging wear parts, and the characteristic pertains to wearing of the wear parts and/or separation of the wear parts from the drum. (claim 81)

The species are independent or distinct because they are not connected in at least one of design, operation, or effect and wherein at least one invention is patentable over the other. 

10.	Inventions IV.A to D may be directed to related design. The related inventions are distinct if (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different modes of operation, function, and effect, as listed above. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 


11. 	Upon election of invention V, the applicant is further required under 35 U.S.C. 121 to elect one of the following patentably distinct species, or one of the following groups of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
(V.A)	Wherein the at least one characteristic detected by the electronic sensor relates to the condition of the ground-engaging product and the processor is configured to determine the condition of the ground-engaging product based on said characteristic. (claim 92)
(V.B)	Wherein the at least one characteristic detected by the electronic sensor relates to the presence of the ground-engaging product and the processor is configured to determine the presence and/or loss of the ground-engaging product based on said characteristic. (claim 93)
(V.C)	Wherein the at least one characteristic detected by the electronic sensor relates to the performance of the ground-engaging product and the processor is configured to determine the performance of the ground-engaging product based on said characteristic. (claim 94)
(V.D)	Wherein the at least one characteristic detected by the electronic sensor relates to the part identification of the ground-engaging product and the processor is configured to determine the part identification of the ground- engaging product based on said characteristic. (claim 95)

The species are independent or distinct because they are not connected in at least one of design, operation, or effect and wherein at least one invention is patentable over the other. 

12.	Inventions V.A to D may be directed to related design. The related inventions are distinct if (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different modes of operation, function, and effect, as listed above. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 


13.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

Applicant has added many new dependent claims in the amendment filed on 07 June 2022. Because the applicant has previously received several Office Actions including citations to the prior art, the new dependent claims are likely to avoid features taught by the cited references and include features not disclosed by the previously cited references. Further, the applicant is likely to challenge all statements of Official Notice used by the examiner to reject these many new dependent claims, as he has done so in the past. Thus if the claims were not restricted, the examiner would be required to perform a new and different search for each of the many dependent claims added by the applicant, creating an extreme burden on the examiner. 
Applicant has also previously challenged the use of Official Notice in many of the previous dependent claims, even waiting until after the examiner has submitted an Examiner’s Answer to the Applicant’s Appeal Brief to file a petition to do so. Thus if the claims were not restricted, the examiner would also be required to perform a new and different search for each of the dependent claims previously rejected as well known in the art, creating an additional extreme burden on the examiner.
The examiner will avoid using Official Notice to reject any elected dependent claim in future Office Actions, in order to treat each dependent claim according to the high standard that applicant demands. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional inventions and/or species (such as those non-elected) which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


14.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and/or species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and/or species. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional inventions and/or species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
July 21, 2022